Citation Nr: 1213219	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to restoration of compensation benefits (for depressive neurosis with duodenal ulcer) prior to March 30, 2002.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to August 1972.

This matter originally came before the Board of Veterans' Appeals (the Board) on appeal from a decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the Veteran testified before the undersigned at the RO.  A copy of the transcript is associated with the claims folder.

In March 2010, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which issued an order in March 2011 approving a joint motion of the Veteran and the VA Office of General Counsel to vacate the August 2008 Board decision and remand the case back to the Board for further development and adjudication. 


FINDINGS OF FACT

1.  The RO discontinued the Veteran's disability compensation benefits in August 1977 after he failed to report to a VA examination in July 1977.  

2.  The Veteran is presumed to have received appropriate notice of the July 1977 examination, and he did not have adequate reason for failing to report to the examination.  

3.  The Veteran was not sent proper notice of the August 1977 decision to discontinue his disability compensation benefits, and the issue of the propriety of the discontinuance of his benefits has remained pending since that time.  .  

4.  The Veteran filed a claim for an increased rating in March 2002, and the competent and credible evidence does not "clearly establish" that his disability existed in the former compensable degree between August 1977 and March 2002.  


CONCLUSION OF LAW

Restoration of compensation benefits (depressive neurosis with duodenal ulcer) prior to March 30, 2002, is not warranted.  38 C.F.R. §§ 3.158, 3.329, 3.655, 4.130 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, resolution of the claim is dependent on interpretation of the regulations pertaining to discontinuance of claims.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating the claim addressed on the merits below, any mandated notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362,368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II. Analysis

The Veteran contends that his service-connected disability compensation benefits should be restored prior to March 30, 2002.  

This matter was previously before the Board in March 2010.  At that time, the Board carefully considered the claim, but concluded that restoration of service-connected disability compensation benefits (for depressive neurosis with duodenal ulcer) prior to March 30, 2002, was not warranted.  In reaching this conclusion, the Board found that (1) the  Agency of Original Jurisdiction (AOJ) suspended the Veteran's compensation benefits in 1977 for failure to report for VA examination; (2) it could be presumed that notice of the VA examination was issued to the Veteran; (3) the AOJ acted to suspend service-connected disability compensation benefits for failure to report for examination pursuant to 38 C.F.R. § 3.251(a) (1949) in August 1977, which action was in accordance with laws extant at that time, and pre-suspension notice was not required under the laws extant at that time; (4) at the time the Veteran's service-connected disability compensation benefits were suspended in August 1977, his compensation was in recoupment status for offsetting his service severance award and he had received no compensation payments prior to this time; and (5) the RO's action to suspend compensation benefits did not affect payment of benefits as the Veteran's was not receiving nor entitled to received payment at the time because his compensation award was in recoupment status.

On appeal to the Court, the parties agreed that the August 2008 Board decision should be vacated and remanded to the Board for further consideration.  In particular, the parties agreed that the Board's "lack of citation to evidence of record renders its conclusion regarding the rebuttal of the presumption of regularity unclear," when considering "the lack of any notification letter in the record addressed to [the Veteran prior to a] July 1977 [VA] examination, together with [the Veteran's] testimony that he never received such a letter."  The parties to the joint motion further agreed that "the Board provide[d] no explanation for its decision to analyze [the Veteran's] claim in the context of regulations that were not in effect at any time relevant to that claim," particularly 38 C.F.R § 3.251 (1949), rather than 38 C.F.R. § 3.655, which "became effective in 1962."  Correspondingly, the parties agreed that "the Board thus erred in determining that the regulations extant in 1977 provided for no . . . exception" whereby he could "avoid discontinuance [of service-connected disability compensation benefits] by demonstrating a valid excuse for his . . . failure to appear for the examination."  The joint motion cites to 38 C.F.R. § 3.655 (1977) on this point.  Finally, the parties agreed that "[t]he Board's reasons or bases . . . do not adequately convey to [the Veteran] a legally tenable basis for its conclusion that [he] was not entitled to due process prior to the suspension of his benefits."  

After further consideration of the matter, including careful consideration of the parties' joint motion for remand, the Board now finds restoration of benefits is not warranted, for the following reasons.  

Historically, the record before the Board shows that the Veteran was separated from active duty service in August 1972.  That same month VA received an original claim for compensation (VA 21526e) from the Veteran.  

The AOJ issued a rating decision in September 1972.  In the rating decision, the AOJ granted service connection for depressive reaction with duodenal ulcer from August 3, 1972.  An initial disability rating of 70 percent was assigned.  The Veteran was sent notice of this decision in September 1972.  A cover letter to this notice informed him that the evidence showed a nervous condition evaluated at 70 percent disabled, but that the claim must be disallowed because he could not receive full payment of service retired pay and VA compensation.  He was notified that he may waive a portion of his retired pay to elect VA compensation.  He was further informed of the amount of his benefits, and that he would be entitled to a greater amount if he completed a form providing information concerning his dependents.  Finally, the letter informed him of his appellate rights, including that he needed to file a notice of disagreement (NOD) within one year of the decision.  

Subsequently, in August 1973, the AOJ received an AFAFC Form 0-163 from the service department.  This form notified the AOJ that the Veteran had been removed from the TDRL (Temporary Disability Retirement List).  It also listed the amount of his severance pay as $14, 252.40.  (A second AFAFC Form 0-163 was received at the AOJ in September 1973.)  

Shortly thereafter, in early September 1973, the AOJ requested a VA examination, to which the Veteran failed to report. 

Then, in August 1974, the AOJ received a VA Form 21-686c, Declaration of Marital Status, from the Veteran, which listed his dependents' status.  

Nearly one year later, in May 1975, the Veteran submitted a change of address form, and in July 1975, he filed a VA Form 21-526, Veteran's Application for Compensation or Pension.  In this July 1975 claim form, the Veteran marked that he previously filed a claim for VA education benefits, but he did not mark that he had previously applied for disability compensation.  He listed three conditions for which he was seeking service connection, including depressive condition. 

In response, a VA Form 23-8465 was produced, which notified that the Veteran that in connection with his claim, he needed to submit statements from physicians who had knowledge that the claimed condition had existed since service discharge.  

The claims file then includes a July 1975 memorandum from the AOJ noting that the Veteran had not reported for routine examination in August 1973, but had now reapplied.  The memorandum then asks: "Do you wish to reschedule exam?".  The answer was: "Wait for pvt MD report."  

Nonetheless, a VA examination was performed in August 1975.  

The AOJ then issued a rating decision in October 1975, which identified the claim both as a reopened claim and also as "[e]valuation of SC depressive reaction with duodenal ulcer."  In either event, the rating decision assigned a 50 percent evaluation for service-connected depressive neurosis with duodenal ulcer effective from July 14, 1975.  

Approximately one week after issuing the October 1975 rating decision, the AOJ sent the service department an inquiry requesting information on any severance pay.  A response was received from the service department in January 1976 notifying the AOJ that the Veteran was not receiving any pay from them.

The AOJ in February 1976 then produced a VA Form 21-6798, Disability Award, which lists the dollar award for the Veteran's 50 percent disability, but that the month rate was "none."  This form also includes a handwritten notation:  "x1 50% // your service connected nervous condition with duodenal ulcer is evaluated as 50% disabling from 7-14-75.  You are entitled to monthly compensation of $219.00 from 7-14-75 and $231.00 from 8-1-75.  Before you can receive any benefits, the [$]14, 252.40 severance pay which you received must be recouped."  Also on this form, the box "20-822 Control Document and Award Letter" was checked.  

Accordingly, the AOJ issued Control Document and Award Letters in February 1976 and March 1976, which both reflect a zero dollar monthly rate and a recoupment balance of $14,252.40.

In July 1977, the RO requested a new VA examination.  However, in August 1977, the AOJ was notified that the Veteran had failed to report to the VA examination.  

Accordingly, the AOJ issued a VA Form 21-6789, Deferred or Confirmed rating decision, in August 1977 noting: "Suspend benefits Veteran failed to report for examination."   The claims file does not include a notice letter showing that the Veteran was informed of this action.  

In October 1977, the AOJ produced a VA Form 20-8270, C&P Master Record-Audit Writeout, which lists the payment status as "suspended" from August 1977.  It elsewhere notes that the award was "in suspense."  

More recently, in March 2002, the AOJ received an informal claim from the Veteran requesting his "service connections to be evaluated and paid accordingly."  He explained that he had received severance pay in September 1973, and was rating by VA, but had taken no action since then.  

The AOJ issued a rating decision in September 2002 awarding an increased disability rating.  The rating decision includes a reference sheet listing the Veteran's service-connected disability as being rated 50 percent from July 14, 1975, to March 13, 2002, with a combined evaluation of 50 percent from July 14, 1975.  

In March 2007, the Veteran's service organization representative (VSO) wrote that the Veteran's rating should be effective from August 1977.  The VSO wrote a separate statement on the same day asking for an audit of the Veteran's pay entitlement.  They noted that his award was suspected in August 1977 for failing to appear at a Board hearing and was reopened in 2002. The Veteran felt that he should recover his severance pay because he later reported for an examination.  

In response, the AOJ sent the Veteran a letter in April 2007 explaining that this claim for an earlier effective date was denied because the claim to reopen was not received within one year of the date compensation benefits were suspended in August 1977.  Therefore, the AOJ wrote, his compensation was appropriately resumed (or reinstated) effective from the date of the reopened claim in March 2002.  With regard to recoupment, the AOJ noted that the Veteran's severance pay balance was $8,154.30, which needed to be repaid or held back, and that the Veteran would receive monthly VA compensation payments once this has been fully collected.  (Though the letter indicated that benefits would be paid from April 1, 2002, with $188.00 held back monthly, to be applied toward his severance pay balance.)

In light of this background, the central issue now before the Board is whether the Veteran is entitled to restoration of his service-connected disability compensation benefits before March 13, 2002.  (The Board carefully notes that this appeal does not involve the question of whether service connection was properly terminated as there is no question that service connection not terminated.  To the contrary, service connection has remained in effect, and the question is only whether compensation for the service-connected disability should be restored.)

On this question, the Veteran has provided numerous statements setting for his arguments.  

First, the Veteran wrote in April 2007 that he did not agree with the decision to disallow an effective date of August 12, 1977.  He included a copy of the 1995 edition of 38 C.F.R. § 3.655, and argued that: (1) he was not provided due process (60 days telling what could happen); (2) he never received any money from the VA (his VA compensation was applied to the severance debt); (3) he was never told about his status (VA money and severance), and could not know since he was not receiving money; (4) his due process rights were violated due to (a) the VA examination be scheduled, and 2 weeks later his benefits were suspended, and (b) he should have been advised of what could happen for failure to report; (5) the AOJ could have done a rating based on record; (6) the AOJ had done a previous rating; (7) his condition had not changed; (8) his condition existed during the suspension period; (8) there was a clear and unmistakable error because the AOJ took adverse action without due process; (10) he wanted a personal hearing if his effective date for payment was not corrected; and (11) because he was not receiving benefits, this was a good reason for not reporting to the VA examination.

He then testified at an October 2007 hearing before a Decision Review Officer, essentially restating his prior arguments.  He acknowledged receipt of severance pay at separation, but indicated that he failed to report for a VA examination because he did not know about it.  He also observed that he never received notice from VA concerning compensation payments or withholding of compensation for recoupment of severance pay.  He denied that he had every applied to VA for compensation benefits, and argued that he was thus unaware that the disability rating assigned for his condition equated to compensation or money.  He then explained that his mental state and anxiety during that time period discouraged him from any interaction with the military and VA, and that he did not understand the process for compensation and recoupment.  He also conceded that he had moved around a lot and "[t]hat's one reason they [VA] couldn't find me that first few years."  He thus argued that it was clear and unmistakable error in not granting him an opportunity for another examination (citing 38 C.F.R. § 3.655).

In his January 2008 substantive appeal, the Veteran restated his prior argument, but added that he believed his "property rights" were violated by the taking (suspension) of his benefits, and that his mental condition alone justified his failure to report for his VA examination in 1977.  He also disputed VA's method for issuing notices in 1977, which he was told were computer generated, and complained that he had not been "counseled" about VA benefits so "how was I to
know."

Finally, at the August 2008 Board hearing before the undersigned, the Veteran reiterated his prior arguments.  He particularly noted that he was depressed in-service during his neurosurgery residency and that he was sent to VA by the service department.  He denied that he was ever notified of a VA examination or suspension of his compensation benefits.  He again explained that his life was in turmoil during that time period, including several divorces.  He admitted that, while he sought an effective date of August 12, 1977, he had no particular reason for selecting that date.

The Veteran thus advances several arguments for why he feels that his benefits should be restored prior to March 30, 2002.  Essentially, he argues that he was not properly notified of the July 1977 VA examination or, correspondingly, of the RO's decision to suspend his compensation benefits effective August 1977.

The Board finds that these arguments require careful consideration of the laws and regulations in effect as of 1977.  

As provided by 38 C.F.R. § 3.103 (1970),  a claimant will be notified of any decision affecting the payment of benefits or granting relief.  Notice will include the reason for the decision and the date it will be effectuated as well as the right to a hearing subject to [§ 3.103(c)].  The notification will also advise the claimant of his right to initiate an appeal by filing a Notice of Disagreement which will entitle him to a Statement of the case for his assistance in perfecting his appeal.  Further, the notice will advise him of the periods in which an appeal must be initiated and perfected.

Under 38 C.F.R. § 3.329 (1977), every person applying for or in receipt of compensation or pension shall submit to examinations, including periods of hospital observation, when required by VA under VA regulations or other proper authority.  

Under 38 C.F.R. § 3.655(a) (1977), when a veteran without adequate reason fails to report for a VA examination, including periods of hospital observation requested for pension or compensation purposes, the awards to the veteran and any dependents were to be discontinued, except as provided in paragraph (b) of this section, effective date of last payment.  

Under 38 C.F.R. § 3.655(b) (1977), regarding adjustment for static disabilities and for prestabilization ratings, if a veteran had one or more compensable static disabilities verified by a VA examination and without adequate reason failed to report for examination, including periods of hospital observation, the awards to the veteran were to be amended to pay an amount based solely on the degree of disability of such static disabilities effective the day following the date of last payment.  If the veteran had a disability or disabilities for which a prestabilization rating had been assigned, the minimum evaluation was to be provided by the 1957 Looseleaf Edition of the Schedule for Rating Disabilities, 1945 (§ 4.40 et seq. of this chapter), for each disability clearly established by the evidence of record and such disabilities were to be considered static for the purpose of the award procedures of the foregoing sentence.

Correspondingly, under 38 C.F.R. § 3.158(b) (1977), where a veteran failed without adequate reason to respond to an order to report for VA examination within one year from the date of request and payments had been discontinued, the claim for such benefits was to be considered abandoned.  

In the instant case, the Veteran contends that he did not receive notice of the July 1977 VA examination.  He argues in the alternative that even if he did receive notice of the examination, he had good cause for failing to appear.  Finally, he maintains that he did not receive notice of the decision that his disability compensation benefits were being discontinued.  

The initial issue before the Board thus concerns the question of whether the Veteran received proper notice of the AOJ's August 1977 decision to discontinue his disability compensation benefits.  This question concerns the finality of that August 1977 decision, which is preliminary to the question of whether the benefits should be restored.  If the AOJ's August 1977 decision did not become final, the issue becomes whether the decision to discontinue benefits was proper, which, if so, is followed by the question of whether benefits should be restored.  See Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007) (a VA decision does not become final if a veteran is not notified of the decision and his appellate rights.).  The Board will proceed accordingly.    

As a preliminary issue, the Board notes that although a disability rating in effect continuously for 20 or more years will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud, the instant Veteran's disability rating was not reduced in August 1977.  38 C.F.R. § 3.951(b).  Rather, his disability compensation benefits were discontinued.  Thus, the issue does not involve reduction of a protected rating.  

(The Board notes, for sake of clarity, that the difference between "discontinuing" and "suspending" compensation benefits is immaterial in this appeal.  Under the laws in effect in 1977, the correct term was "discontinue."  See 38 C.F.R. § 3.655 (1977).  However, the term "suspend" has been used interchangeably without legal consequence.)

A.  Due Process Notice

The parties to the joint motion agreed that the Board's March 2010 decision did not adequately explain why the Veteran was not entitled to due process prior to the suspension of his benefits.  The parties noted that the Board found that because the Veteran was in recoupment status, he was not entitled to the due process outlined in 38 C.F.R. § 3.103 (1977).  

Although not noted by the parties, the March 2010 Board decision discusses several other reasons for its determinations.  First, the Board explained that the procedural due process protections of 38 C.F.R. § 3.105, regarding reductions of disability ratings, were not in effect until May 11, 1990.  Moreover, the Board found that the Veteran's disability ratings had not been reduced; rather, his disability compensation had been suspended.  Thus, according to the Board, the notification requirements of C.F.R. § 3.105(e) were not applicable.  The Board cited VAOPGCPREC 71-91, which held that that 38 C.F.R. § 3.105(e) applied only where there was both a reduction in evaluation and a reduction or discontinuance of compensation payable.

The Board notes that the provisions of 38 C.F.R. § 3.105(e) (1977) provide that "[w]here the reduction in evaluation of a service-connected disability . . . is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken."  Here, as the Board previously explained in March 2010, the provisions of 38 C.F.R. § 3.105 are not for application as the AOJ discontinued, but did not reduce the Veteran's disability compensation.

The parties to the joint motion noted the "Court's observation [in Lamb v. Peake, 22 Vet. App. 227, 231 (2008)], that, in the context of whether a claimant has received proper pre-suspension notice, 'the fact that the appellant never actually received any direct payments prior to his benefits being suspended, because of the offset against his separation award, is irrelevant[, as] it does not change the fact that he had a right to those benefits once awarded.'" 

The parties are correct, but the Board observes that the Court in Lamb went on to "conclude that [VA] did not violate the requirements of due process" in that case.  22 Vet. App. at 231.  The Court noted that the RO in that case had sent a letter notifying the claimant of the VA examination, to which he failed to report, and a second letter informing him that his payments were going to be discontinued due to his failure to report to that VA examination.  Both letters, according to the Court in Lamb, were returned unclaimed.  The Court found no Due Process violation in light of the VA's attempts to notify the Veteran failed because he did not keep VA inform informed of his current mailing address:  "the notices of examination and suspension of benefits were mailed [to] the appellant's correct mailing address at the time they were mailed."  Id. at 213.  The Court explained that "[t]he claimant was an adult not in government custody.  He had provided VA with the address to which correspondence regarding his VA benefit should be sent and VA correctly sent the notice to the address provided.  It is not reasonable to require the government in such a circumstance to search for Mr. Lamb by contacting persons known to have had prior contact with him.  Consequently, we must conclude that the Secretary fulfilled his duty to notify Mr. Lamb of both the examination and the suspension of benefits; there was no violation of Mr. Lamb's Fifth Amendment due process rights; and the 1957 RO decision is final."  Id at 233.  The Court found that "[i]t is not reasonable to require the government [to have] search[ed] for [the Veteran] by contacting persons known to have had prior contact with him."  Id. at 233.  

Also pertinent in the instant appeal, the Court in Lamb explained that "if a claimant is not properly notified of an RO decision and how it may be appealed, then the time to appeal that decision is tolled."  Id. at 230 (citing Ingram v. Nicholson, 21 Vet. App. 232, 241 (2007)).  Thus, the Court went on, "the next time the RO adjudicates entitlement to the same benefit, it is merely continuing the still-pending claim and, therefore, a Notice of Disagreement filed after proper notice of the next RO decision puts the matter into appellate status."  22 Vet. App. at 230. 

In the present case, under 38 C.F.R. § 3.103(e) (1977), the Veteran was certainly entitled to notice of the AOJ's August 1977 decision to discontinue his disability compensation benefits.  Moreover, as the parties in the joint motion pointed out, the Board in March 2010 "'concede[d] that VA likely did not notify [Appellant] of the suspension of his compensation benefits.'"  No further evidence has been developed since the Board's March 2010 decision indicating that notice was actually sent.  

Because the Veteran did not receive proper notice of the AOJ's August 1977 decision to discontinue benefits, the result is that that decision did not become final.  Accordingly, it remained pending until addressed by the AOJ in April 2007. 

In this regard, although that the Veteran also contends that there was clear and unmistakable error in the RO's August 1977 decision, there is no valid claim based on clear and unmistakable error, in the absence of a final decision.  See 38 C.F.R. § 3.105(a) (1997); Myers v. West,  16 Vet. App. 454, (1999).

(For sake of clarity, the Board notes that this is not an issue involving an abandoned claim.  As the Board previously explained in March 2010, the July 1977 examination was not requested as result of a claim for increase.  Accordingly, the claim may not be properly considered abandoned under 38 C.F.R. 38 C.F.R. § 3.158(b).)  

In light of the Board's determination that the August 1977 decision is not final, the next question for consideration is whether the AOJ's decision to discontinue disability compensation benefits was proper.  Because the AOJ discontinued his benefits due to a failure to report to a July 1977 VA examination, this question requires careful consideration of the Veteran's contention that he never received notice of July 1977 VA examination.  

B.  Notice & the Presumption of Regularity

The Veteran maintains that although he was scheduled for a VA examination in August 1977 he did not receive notice of the examination.  The Board finds that the AOJ properly sent him notice, for the following reasons.  

First, claims file shows that his last known mailing address was PO Box 5181 Hillcrest Station.  He submitted a change of address form in May 1975 showing this address.  This is also the same mailing address he listed on his July 1975 claim. 

The evidence of record does not include a clear and unequivocal copy of the actual notice letter.  However, the claims file includes a green, unidentified, carbon-copy of a document, which appears to be a copy of the notice letter.  The nature of this green sheet is not clear, as it is essentially blank.  However, it does include a notation indicating that a VA Form 3542, Authorization to Report - Voucher for Mileage Allowance, was enclosed, which raises the inference that it was a copy of the VA examination notice letter.  As such, the Board notes that this green sheet also lists the Veteran's address at PO Box 5181 Hillcrest Station.  (The sheet also includes the following disjointed information:  "July 14, 1977   July 22, 1977    8 am // [his claims file number and mailing address] // 136E6 NLR // VA Form 3542.").  This document is some evidence showing that the VA examination notice letter was sent to the Veteran's last known mailing address.  

Moreover, the evidence of record also raises the potential alternative inference that the Veteran may have actually received notice of the VA examination, but made the decision not to go.  

First, supporting this inference, the claims file does not contain a copy of a returned or undeliverable notice letter.  See, e.g., Lamb v. Peake, 22 Vet. App. 227, 231-32 (2008) (explaining that "it is certainly true that when a notice letter is returned unclaimed, the Secretary must check the claimant's file to determine if another notice letter needs to be sent").  This indicates that even if the notice letter was sent to the wrong address, it was forwarded to his correct address.  

Second, the Veteran wrote in an April 2004 testimonial statement that "I was notified in Jul [sic], suspended in AUG [sic] of the same year."  This statement appears to be an acknowledgment that he received a copy of the notice letter.  

Finally, the Veteran's own testimonial statements indicate that he received notice of the examination but decided not to report.  In particular, as indicated, the Veteran underwent a VA examination in August 1975.  The VA examiner concluded that "it [was] quite possible that hospitalization will be necessary" for the Veteran.  At the August 2008 Board hearing, the Veteran provided useful insight into his thinking after the August 1975 examination.  He explained that this August 1975 VA examination "didn't have very good results," and that his life "was so dysfunctional" at that time that he "just wanted to get away from everything," and he "didn't hear from them anymore."  Later during the Board hearing, he clarified that the results of the August 1975 VA examination "scared [him] a little bit," because the examiner's disposition had been that the Veteran "would likely . . . need to be hospitalized" and, as a physician, he "didn't want to go back into the hospital" because this "would have been on a reflection on [his] ability to practice."  So, he "didn't want to go."  (However, he maintained that the August 1975 VA examination was his last recollection of contact with VA.)

Similarly, the Board notes an August 2002 VA treatment record noting that the Veteran had "suffered from depression for years but has avoided depression [sic] due to his concern that it would adversely affect his licensure as a physician."  
 
These statements raise the inference that the Veteran did, in fact, receive notice of the July 1977 examination, but intentionally avoided reporting for it for fear of being hospitalized.    

Thus, the record contains some evidence indicating that the Veteran received actual notice of July 1977 VA examination.  

Even without regard to this evidence, the Court has long held that "[t]here is a presumption of regularity under which it is presumed that government officials properly discharge their official duties in good faith and in accordance with law and governing regulations."  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005); Sthele v. Principi, 19 Vet. App. 11, 17 (2004); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  Even though the Court's case law was not in effect at that time, the Court cites to United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926), which was in effect in 1977.  (The U.S. Court of Veterans Appeals was established on November 18, 1999, by act of Congress pursuant to the Veterans' Judicial Review Act, Pub.L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988) (codified at 38 U.S.C.A. § 7251, et. al,).  

Here, a copy of the actual VA examination notice from the VA medical center is not clearly of record.  Nonetheless, the presumption of regularity applies as the notice of examination was sent to the Veteran's last known mailing address.  Of particular importance, the AOJ's July 1977 request for a VA examination, which is of record, shows that the Veteran's address was listed as PO Box 5154, Hillcrest Station [city and state are omitted for purposes of privacy], which is the mailing address he previously provided, as noted above. 

The Board thus finds that it may be presumed that the Veteran was mailed proper notice of the July 1977 VA examination.  

Generally, the presumption of regularity may be rebutted "only by the submission of 'clear evidence to the contrary.'"  See Kyhn, 24 Vet App. at 232 (quoting Ashley, 2 Vet.App. at 309).  The Court in Kyhn addressed a factual situation substantially similar to that in the instant case and found that, as a matter of law, a veteran's "assertion of nonreceipt of the [VA examination] notice," was not sufficient to rebut the presumption of regularity.  Id.  

Here, the evidence of record does not include clear evidence rebutting the presumption of regularity.  

To the contrary, the evidence indicates that the Veteran moved without notifying VA of his change of address.  In fact, the Veteran was asked at his October 2007 DRO hearing whether VA had had his current mailing address, and he replied that he did not know.  He explained that he had never received compensation from VA, so he was not regularly receiving mailings from the AOJ.  More importantly, he testified that he had moved constantly during this time period, perhaps "two dozen times," and "[t]hat's one reason [VA] couldn't find me that first few years."  

In fact, because he attended the earlier examination in August 1975, but failed to report to the later one in July 1977, an inference arises that he moved after August 1975, but prior to July 1977.  Consistent with this inference, he submitted a timeline in April 2002 showing the locations where he had practiced medicine for the years after service separation.  The Board notes that this timeline identifies two moves in July 1977, one of which was to a different city from the one he identified in his May 1975 change of address form and July 1975 claim.  

Thus, the Board finds that it is most likely, as he essentially conceded at the October 2007 DRO hearing, that he moved so often VA could not find him.  A careful review of the claims file reveals that he submitted several change of address forms prior to this time, but none between August 1975 and July 1977.  

Thus, the Veteran's own statements indicating that he did not receive notice of the VA examination are more than likely accurate.  Accordingly, if he did not receive notice of the VA examination, it is due to his own failure to keep VA apprised of his whereabouts.  

Such evidence does not rebut the presumption of regularity.  The Court has since held that VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is the burden of a veteran to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  It is only when a file discloses other possible or plausible addresses that an attempt should be made to locate him at the alternate known address, which is not the case here.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

In summary, whether the Veteran failed to provide his current mailing address or intentionally missed the VA examination, the record does not contain clear evidence rebutting the presumption of regularity under which the Board may presume that the AOJ appropriately attempted to notify him of the July 1977 VA examination.  See, e.g., Kyhn, 24 Vet App. at 232.  

C.  Adequate Reasons/Good Cause

The Veteran argues, in the alternative, that he had good cause for failing to report to the VA examination.  

Although the Board in March 2010 concluded otherwise, the parties to the joint motion for remand correctly noted that "[a] plain reading of [38 C.F.R. § 3.655 (1977)] indicates that it does allow a Veteran to avoid discontinuance by demonstrating a valid excuse for his or her failure to appear for the examination."  

Here, however, neither the contemporaneous evidence nor the current evidence of record demonstrates "adequate reason" for the Veteran's failure to report to the July 1977 the VA examination.  

As discussed above, whether or not the Veteran actually received notice of the examination, the AOJ is presumed to have sent him proper notice of the examination.  He was required to provide timely notice of his current mailing address, and his failure to do so is not adequate reason for failing to report ot the July 1977 VA examination.  See, e.g., Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

The Veteran also appears to be arguing that he had adequate reason for failing to report to the July 1977 VA examination due to his psychiatric disability at that time.  He particularly testified at the October 2007 DRO hearing that his mental state and anxiety during that time period discouraged him from any interaction with the VA.  His arguments focus on his "mental state" at that time.  Currently, the provisions of 38 C.F.R. § 3.655(a) list "illness or hospitalization of the claimant" as an example of good cause for failing to report to a VA examination.  The provisions of 38 C.F.R. § 3.655 in effective in 1977 identified "periods of hospitalization" as an example of "adequate reason."  Here, the Board finds that the Veteran's mental state, while no doubt a significant factor in 1977, does not rise to the level of "adequate reason" or "good cause."  To the contrary, as he testified at his August 2008 Board hearing, he was primarily motivated in 1977 by a desire to maintain his medical practice.  He made clear that he was not mentally incompetent or incapacitating at that time.  

He then testified at his August 2008 Board hearing that he ran a private medical practice during that time, and "moved around a lot."  His "life was in turmoil," and he "went through several divorces."  The Board thus finds unpersuasive that his mental state in 1977 was so severe that he was unable to attend a VA examination, but could nonetheless maintain a medical practice.  

In an April 2007 statement and again at the August 2008 hearing, the Veteran emphasized that he had good cause for failure to report to the VA examination because he was not receiving compensation benefits.  The Board finds that this argument is unpersuasive.  Certainly, the Veteran may not have been receiving actual disability compensation at that time (due to being in recoupment status).  Nonetheless, the requirement to attend a VA examination is not contingent on receipt of disability compensation benefits.  To the contrary, all claimants filing original claims for disability compensation benefits are required to attend VA examinations even if not yet awarded disability compensation benefits.  38 C.F.R. § 3.655 (1977).  

Thus, he has not demonstrated good cause for failing to appear at the July 1977 VA examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the Board "correctly found that [the Veteran's] refusal was a voluntary election on his part and that of his counsel and that his failure to appear was not based on good cause under that regulation.").  

Because he is presumed to have received notice of the examination, but failed to report to the examination without adequate reason, his disability compensation benefits were to be discontinued effective from August 1977.  See 38 C.F.R. § 3.655(a) (1977).  

For sake of clarity, the Board notes that the RO's September 1972 rating decision granted service connection for depression reaction with duodenal ulcer.  An initial 70 percent rating was assigned.  Under the section labeled "Future Date Controls," it is noted that a physical examination was to be performed in August 1973, for reason "01."  Likewise, in the October 1975 rating decision, the RO assigned a 50 percent rating from July 14, 1975, which was identified as the date of his reopened claim, and it is noted that a physical examination was to be performed in August 1977, for reason "01."  

The Board notes that reason "01" is not defined in either rating decision, but is not indicative of a prestabilization rating.  The provisions 38 C.F.R. § 4.28 (1977), concerning the assignment of prestabilization ratings, provide for assignment of either 50 percent or 100 percent rating.  Because the RO here assigned an initial evaluation of 70 percent in September 1972, the reason listed, "01", is not indicative of a prestabilization rating.  Thus, the provisions of 38 C.F.R. § 3.655(b), concerning adjustment for static disabilities and for prestabilization ratings, are not for consideration, and the appropriate action was to discontinue the benefits as required by 38 C.F.R. § 3.655(a).  

In summary, the record before the Board establishes that the Veteran was not sent proper notice of the AOJ's August 1977 decision to discontinue his disability compensation benefits.  Accordingly, the issue of the propriety of the discontinuance of his benefits has remained pending and is presently on appeal from that initial determination.  However, the AOJ's decision to discontinue benefits is found to have been proper as the decision was based on the Veteran's failure to report to a VA examination in July 1977.  He is presumed to have received appropriate notice of the examination, but is shown to have failed to report to the examination without adequate reason.  Under such circumstances, his disability compensation benefits were appropriately discontinued.  See 38 C.F.R. § 3.655(a) (1977).  Accordingly, the final question before the Board concerns whether the Veteran's benefits may nonetheless be restored retroactive to August 1977.  

D.  Restoration of Disability Compensation

The Veteran filed a claim for increased benefits in March 2002.  In light of the Board's determination that his earlier claim has remained pending since 1977, the Board will address the law in effect at that time.  

Under 38 C.F.R. § 3.655(c) (1977), regarding resumption with no change in evaluation, when payments had been discontinued because of failure to report for examination, payments were to be resumed effective the day following the date of last payment if the evidence clearly establishes that during the period of his failure to report the disability existed in the former compensable degree and the claim was not abandoned and the rating agency confirms and continues the prior evaluation.

Under 38 C.F.R. § 3.655(d) (1977), regarding resumption with reduced evaluation, if the examination showed a changed condition and the disability was no longer compensable in degree, the award was not to be reopened for the period of discontinuance.  Except as to abandoned claims, if a lesser compensable degree of disability was shown, the award was to be resumed at the lower rate.

Under 38 C.F.R. § 3.655(e) (1977), regarding resumption with increased evaluation, except as to abandoned claims, if the examination showed increased disability, increased benefits were to be authorized from the date of examination or the date of receipt of a claim for such increase, whichever was earlier, with the former rate in effect from the day following date of last payment through the day preceding the date of the increase in rate.

Finally, under 38 C.F.R. § 3.655(f) (1977), regarding abandoned claims, if the claim was abandoned, and the veteran subsequently stated that he is willing to report for examination, benefits may be paid from the date of receipt of the new claim if he reports for such examination within 1 year from date of notice to report.

Here, the Veteran filed a claim for an increased rating in March 2002.  The RO, in a September 2002 rating decision, determined that the Veteran's depressive disorder remained 50 percent disabling, but that he was entitled to separate 10 percent rating for antral gastritis.  Thus, the AOJ's determination was that there was no change in evaluation, which contemplates 38 C.F.R. § 3.655(c) (1977).  However, resumption of disability compensation benefits since August 1977 is not warranted because the evidence does not "clearly establish[]" that during the period of his failure to report the disability existed at the prior degree (50 percent).  38 C.F.R. § 3.655(c) (1977)

The Board notes that as of August 1977, the provisions of 38 C.F.R. § 4.132 provided that a 50 percent rating is assigned for depressive reaction involving ability to establish or maintain effective or favorable relationships with people is substantially impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in severe industrial impairment.  The provisions of 38 C.F.R. § 4.132 were subsequently amended, and the diagnostic rating criteria for psychiatric disorder is now located under 38 C.F.R. § 4.130.

There is no contemporaneous evidence of record demonstrating the severity of his disability since August 1977.  In fact, the Veteran wrote in March 2002 and April 2002 testimonial statements that his symptoms had been severe since service, but that he did not seek treatment because, as a physician, he was able to manage his symptoms.  His own statements are competent evidence, both medical and lay.  However, nearly 25 years passed between August 1977 and March 2002.  Thus, his current recollection of his symptomatology during the intervening years is some evidence suggesting ongoing symptomatology.  

In a similar case, however, the Court, although addressing an abandoned claim, found that "the appellant's virtual disappearance from the process essentially caused his claim to be disallowed.  His failure to report for an examination, to provide the VA with a forwarding address, or even to follow up on his claim for some ten years were the main factors in his claim's being disallowed.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Moreover, the appellant has not provided any evidence that he has seen a doctor in the ten years he was absent from the process.  It would be pure speculation, at best, to assume that the appellant should have received benefits throughout that ten-year period."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (internal citations omitted).

Here, the Board likewise finds that it would be speculation, when based on his assertions alone, to find that the evidence "clearly establish[es]" that his disability existed in the former compensable degree, as required by 38 C.F.R. § 3.655(c) (1977).  See also Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In light of the foregoing, the Board finds that the most appropriate date for the restoration of his benefits is the presently assigned date in March 2002.  


ORDER

Restoration of VA compensation benefits prior to March 30,2002, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


